Citation Nr: 0421309	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, 
effective March 1, 2001, for residuals of prostate cancer. 

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
a February 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation.  In a July 2002 rating decision, 
the RO granted service connection for prostate cancer due to 
herbicide exposure and assigned an initial 100 percent rating 
effective from February 9, 2000, and a 10 percent rating 
effective from March 1, 2001.  

In August 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing in Montgomery, 
Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the issue of the initial rating for residuals of prostate 
cancer, under the duty to assist, a VA examination is 
required to rate the disability. 

On the issue of the initial rating for hearing loss, a VA 
examination is required in order to determine whether a 
staged rating is warranted.  

Accordingly, this case is REMANDED for the following action:

1.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims.  
2.  Notify the veteran that VA will 
obtain VA records, which he 
identifies, and he should submit 
records of any private medical care 
or authorize VA to obtain the 
records he so identifies on his 
behalf.

3.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the 
residuals of prostate cancer.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  The examiner is asked to 
comment on:  

a.  Whether there is evidence 
of recurrence of prostate 
cancer, and, if not, 

b.  To describe the symptoms of 
the predominant residual, that 
is, renal dysfunction or 
voiding dysfunction, as urinary 
leakage (the use of absorbent 
material and the number of 
daily changes), or as urinary 
frequency (daytime or 
nighttime), and, 

c.  For what period of time are 
radiation implants as a 
therapeutic procedure for 
treatment of prostate cancer 
designed to last. 

4. After the above development has 
been completed, review all the 
evidence of record and adjudicate 
the claims.  On rating prostate 
cancer, consider the Note following 
Diagnostic Code 7528 and the 
reference to 38 C.F.R. § 3.105(e).  
If any benefit is denied, prepare a 
supplemental statement of the case 
and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




